Title: To Thomas Jefferson from Pierre Chouteau, 12 February 1805
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St. Louis le 12 fevrier 1805.
                  
                  Je viens d’apprendre dans le moment qu’un Parti d’Osages a Tué sur la Riviere des Arkansas un françois et volé dix chevaux aux chasseurs qui ont hiverné sur cette même Riviere, le chef des cheveux Blancs m’a fait avertir de ce malheureux accident par un chasseur qui est descendu de l’endroit où il est en chasse en massurant qu’aussitot qu’il seroit de retour a son village il m’instruiroit avec detail de toutes les circonstances de cette affaire; il me fait dire en même tems qu’il se voit au moment d’avoir la Guerre avec la bande de sa nation qui est sur la Riviere des Arkansas et sous la Conduite du chef La Grande piste. J’aurois bien desiré pouvoir me Rendre L’automne dernier chez les Ozages pour Rétablir l’union entre leurs parties differents mais le Traité conclu a cet époque entre le gouvernement Americain et les Nations Sakias et Renards, m’a Retenu a St. Louis.
                  Monsr. le Gouverneur harrison vous a sans doute instruit de ce traité, Je vous avouë, Monsieur, que J’ai vu avec satisfaction que mon Credit et mon influence auprês de ces deux Nations avoient enfin porté leurs chefs a conclure un Traité, que J’ose Croire, vous aurez Trouve avantageux. Soyez persuadé, Monsieur, que dans toutes circonstances soit pour achats de terre soit pour liaisons de commerce et d’Amitié avec les Nations sauvages; J’employerai sans Reserve pour la gloire et l’interet des Etats Unis, le Credit  que J’ai parmi ces Nations, Credit qui s’est fortifié par une liaison de commerce avec eux non interrompuë depuis plus de vingt cinq ans. Je me propose aussitot que la navigation sera libre de me Rendre dans la Riviere des Arcansas au village du chef la Grande Piste pour y facilliter le Passage de l’Expedition que vous desirez faire dans cette Riviere et eviter une Guerre entre la Bande des cheveux blancs et celle de ce chef dont les suites ne pourroient être que très desastreuses pour notre population blanche et Retablir un accord parfait entre les differents partis de la Nation Ozage.
                  Il court des bruits que les nations sauvages etablies sur le territoire Indien se preparent a la Guerre contre les Etats Unis, J’ai pris a ce sujet tous les renseignemens qu’il a été en mon pouvoir et d’après leur resultat il paroit que les machecoux ont fait courir des Colliers ou paroles chez toutes les Nations de la Rive Est du mississipy et chez les Sakias et Renards de cette Rive a l’effet d’operer une Reunion et une ligue Générale pour empêcher la vente d’aucune terres des sauvages au gouvernement americain et même dans le Cas ou l’on voudroit les y Contraindre s’y opposer par force ne voulant point être transportés dans d’autres contrées que celles qu’ils habitent et parmi des Nations avec les quelles elles ont etés presque toujours en guerre: ces rapports ne meritent surement pas une confiance entiere, mais Je ne negligerai aucun moyen pour m’informer dune maniere Juste des Veritables projets de ces nations
                  Les fleuves encore gelés ont Jusqu’a present interrompu toute communication cependant par les Oui-dires de quelques sauvages J’ai été informé que Mr. le Capne. Lewis après un heureux voyage avoit hiverné a environ cinquant Lieues au dessus du Village des mandannes c’est a dire 450 Lieues dans le haut du missoury. J’espere récévoir avant peu des nouvelles de lui et Je m’empresserai de vous en faire part.
                  Les Craintes que Je vous ai Témoigné de voir les proprietés de la plupart de nos habitans ebranlées par la chicane semblent se réaliser, plusieurs sont déja inquietés et troublés dans des possessions légitimes parceque leurs titres sont plutot fondés sur la bonne foi et la confiance que sur de Vieux papiers revetus de toutes les formalités prescrites par la loi; sil est un moyen de prevenir de tels malheurs, J’ose esperer de votre bienveillance pour les Nouveaux Citoyens des Etats Unis, qu’il sera mis en éxécution et assurera nos proprietés et notre bonheur. 
                  J’ay l honneur dêtre avec le plus profond respect Monsieur Votre très humble et très obeissant serviteur
                  
                     Pre. Chouteau 
                     
                  
               